EXAMINER’S COMMENTS
Status of Application, Amendments, And/Or Claims
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment of 17 December 2021 has been entered in full.  Claims 1-63 are canceled.  Claims 64-81 are under examination.

Withdrawn Objections And/Or Rejections
	The rejection of claims 1, 2, 6, 18, 20, 29, 34, 35, 38-42, 50, 51, 52, 53, 54, 56, 57, 58, 60, and 62 under 35 U.S.C. 112(b) as set forth at p. 3 of the previous Office action (mailed 24 September 2021) is withdrawn in view of the canceled and newly submitted claims (received 17 December 2021).
	The rejection of claims 1, 2, 6, 18, 29, 36, 38-42, and 62 under 35 U.S.C. 103 as being unpatentable over WO 2015/017529 A2 in view of WO 2011/101284 as set forth at pp. 4-6 of the previous Office action (mailed 24 September 2021) is withdrawn in view of the canceled and newly submitted claims (received 17 December 2021), and in view of the declaration by Dr. Wilkinson submitted 17 December 2021 under 37 C.F.R. § 1.132, which sufficiently establishes evidence of unexpected results regarding significantly improved half-life, which were commensurate in scope with the claimed products. 
The rejection of claims 20, 34, 47, 48, 50-61, and 63 under 35 U.S.C. 103 as being unpatentable over WO 2015/017529 A2 in view of WO 2011/101284 and further in view of WO 2012/123734 A1 as set forth at pp. 6-8 of the previous Office action (mailed 24 September 2021) is withdrawn in view of the canceled and newly submitted claims (received 17 December 2021), and in view of the declaration by Dr. Wilkinson submitted 17 December 2021 under 37 C.F.R. § 1.132, which sufficiently establishes evidence of unexpected results regarding significantly improved half-life, which were commensurate in scope with the claimed products.

Conclusion
	Claims 64-81 are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH C. KEMMERER whose telephone number is (571)272-0874. The examiner can normally be reached M-F 6:30-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vanessa Ford can be reached on 571-272-0857. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Elizabeth C. Kemmerer/
Primary Examiner
Art Unit 1646



/ECK/
24 January 2022